Title: To Thomas Jefferson from Wilt, Delmestre & Cie., 10 August 1787
From: Wilt, Delmestre & Company
To: Jefferson, Thomas


L’Orient, 10 Aug. 1787. Acknowledge TJ’s letter of 14 July; have just found a safe opportunity for forwarding the “paccan nuts”; Bisson, who sets out for Paris tomorrow, has taken charge of the box and has been requested to deliver them himself. The box in which they arrived was so large that for convenience and safety they have been repacked; the quantity of nuts is considerably less than was “Juged at first by the Size of the Case They came in.”
